DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Group I (claims 1-13), filed 01/17/2022, is acknowledged. Applicant is correct that the invention of Group I should have been directed to claims 1-13. The examiner apologizes for the typographical error. 
Applicants’ election of Species A (claim 8) and Species B (claim 13) with traverse is acknowledged. Applicant argues that the examiner did not explain why claims 8 and 12, and claims 11 and 13, are exclusionary of each other, respectively. In response, these arguments are not persuasive because applicant’s arguments have not provided any discussion as to why the claims share a similar special technical feature. Therefore, the examiner maintains that Species A and B do not relate to a single-inventive concept under PCT Rule 13.1 for the reasons discussed in the Office action mailed 11/16/2021 (pages 3 and 4). Therefore applicant's arguments are not persuasive. Applicant is reminded that this election serves as a starting point for examination, and if the species is not found the examiner will be search the rest of the group. 
Claims 11, 12, 14, and 15 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1-10 and 13 are under examination. Claims 11, 12, 14, and 15 are withdrawn. 
Domestic Priority
Applicant' s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application claims priority to PCT/IB2017/000417, filed 03/13/2017. 

Abstract
The abstract of the disclosure is objected to because the abstract does not commence on a separate sheet and includes other application material and/or information (e.g. information relating to the International Application). See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Correction is required. 
Objections
In the instant case, the specification is objected to as it contains non-standard section headings.  See 37 CFR 1.77(b).  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
Content of Specification

(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606.  

(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

The Names Of The Parties To A Joint Research Agreement: See 37 CFR 1.71(g).

(e)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.

(f)	Background of the Invention:  See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field."

(2)	Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art."

(g)	Brief Summary of the Invention: See MPEP § 608.01(d).  A brief summary or general statement of the invention as set forth in 37 CFR 1.73.  

(h)	Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(i)	Detailed Description of the Invention: See MPEP § 608.01(g).  A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71.  

(j)	Priority statement

Information Disclosure Statement
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2ooo); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to an “algorithm” that performs a process, and therefore falls within one of the four statutory categories. However, it is noted that applicant is encouraged to amend the claims to be directed to a “method” (instead of an algorithm) to improve clarity. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-
In this case, the claimed limitations directed to “selecting” targets, cell lines, and molecules (step a), analyzing profiles (step c), evaluating editing sites by univariate analysis (step d), and “building” an algorithm (step e) all encompass evaluating, analyzing, and/or organizing information. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). In addition, the aforementioned “evaluating” step (step d) explicitly requires performing univariate analysis and therefore encompasses a mathematical concept and/or mathematical relationships. Moreover, as the courts have stated, “it is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.l (Fed. Cir. 1989). Thus, there can be little doubt that the above analysis steps encompass an abstract idea. [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, besides the abstract idea, the claim additionally recites the step for “treating” cells with molecules (step b). However, this step is merely performed in order to use the molecules in the subsequent analysis. Therefore, this stem amounts to nothing more than extra-solution activity to the judicial exception. MPEP 2106.05(g).

            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps amount to nothing more than insignificant extra-solution activity. Furthermore, the examiner takes official notice that methods for treating cells with molecules (e.g. with positive and/or negative controls) is routine and conventional in the art of molecular biology and drug development. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims
Dependent claims 2-10 and 13 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. With regards to claims 2-10 and 13, these claims are directed to steps that further limit the specificity of the abstract idea or the nature of the data used by the abstract idea. As such, these claims are not drawn to eligible subject matter as they are directed to an abstract 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is/are also rejected due to said dependency.   
Claim 1 recites “An algorithm…”. A review of the dictionary definition for the term algorithm is as follows “a process or set of rules to be followed in calculations or other problem-solving operations, especially by a computer.” In this case, however, the claims do not require a computer and therefore raise questions as to the metes and bounds of the term “algorithm”, i.e. who or what is performing the claimed algorithm and if a computer is performing the algorithm how does it perform the “treating” step (as required by step b). Clarification is requested by replacing the term “algorithm” with “method”, for example. 
Claim 1 (preamble) recites “wherein said algorithm or model…”. However, there is no previous mention of any “model” in the claim. As such, there is lack of antecedent basis for said “model”. Correction is requested. 

Claim 1 recites “selecting a positive…compound capable of dose-dependently altering the relative proportion of said target isoforms…”. It is unclear what structural and/or functional limitation is intended by the phrase “capable of dose-dependently altering the relative proportion of said target isoforms”, which merely describes the desire properties of the compound and does not impose any positive process limitations on the method as claimed. As such, this limitation is not further limiting. Clarification is requested via amendment. 
Claim 1 recites “selecting a collection of molecules composed of a ratio of compounds annotated with a risk score to induce said particular effects.” This phrase is problematic for several reasons. (1) It refers to the use of information (namely ratios of compounds annotated with risk scores) that has not been previously mentioned or determined anywhere in the claim. This is highly confusing. (2) It is unclear what positive process limitation is intended by this step such that the artisan would recognize that structural and/or functional limitation is intended, i.e. in what way is the collection of molecules “composed of ratios of compounds”. Molecules and ratios are two different types of things. (3) It is unclear what limiting effect is intended by the phrase “ratio of compounds annotated with a risk score to induce said particular effects”, which merely describes the desire properties of the molecules, and does not impose any positive process limitations on the method as claimed. As such, this limitation is not further limiting. Clarification is requested via amendment. To obviate this rejection, the examiner suggests deleting the passive phrase and adding a new step using active language. 
Claim 1 recites “building an algorithm…”. This phrase is problematic for several reasons. (1) It is unclear what structural and/or functional limitation is intended by the term “building”.  Such generic functional claim language amounts to descriptions of problems to be solved and covers all means or methods of performing the claimed function, e.g. 
Claim 1 recites “and use said algorithm…for predicting the probability said compound to induce said particular effects in a patient.” This phrase is problematic for several reasons. (1) With regards to the “use” recitation, the claim does not set forth any steps involved in the method/process of use, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). To obviate this rejection, applicant is encouraged to amend the claim, for example, to include active, positive steps delimiting how this use is actually practiced. (2) It is unclear as the metes and bounds of the term “particular effects”, which ambiguously encompasses the probability that the algorithm can predict curing a disease, diagnosing a disease, likelihood of treatment, or otherwise. A review of the specification does not provide any limiting definition that would serve to clarify the scope of this term. Clarification is requested via amendment. (3) The phrase “probability said compound to induce said particular effects in a patient” is nonsensical and appears to be grammatically incorrect. Correction is requested.
Claim 13 recites “wherein in step 1) d) i) and 1) d)ii), and in step 1) e), said statistical method allowing the obtaining of said algorithm or model is carried out by a method including one method or a combination of methods selected from the group consisting of…mROC program, particularly to identify the linear combination, which maximizes the AUC (Area Under the Curve) ROC and wherein the equation for the respective combination is provided and can be used as a new virtual marker Z…”. It is unclear what limiting effect of parent claim 1 is/are 
Citation of Relevant Prior Art
In view of the indefiniteness and lack of clarity in the instant claims, as set forth in the 35 USC 112 2nd rejections above, no meaningful search of the prior art can be made and applied to the claims at this time. However, in the interest of compact prosecution, the following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
Weissman et al. (WO/2011/161253) teaches methods for editing profiles of pre-mRNA as a specific bio marker of ADARs activities in human tissue. 
Weissman et al. (WO/2010/007074) teaches in vitro methods for the determination of the potential toxicity of test compounds.
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619